Citation Nr: 1413345	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  13-02 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from June 1967 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  In an unappealed January 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.

2.  Evidence received since the January 2009 rating decision does raise a reasonable possibility of substantiating the claim for entitlement to service connection for PTSD. 

3.  The Veteran's statements with regard to his claimed symptoms of an acquired psychiatric disability are outweighed by other more objective evidence.

4.  The Veteran did not serve in combat and does not have verified stressors.

5.  The most competent medical evidence of record is against a finding that the Veteran has a current diagnosis of PTSD or any other acquired psychiatric disability  causally related to active service. 


CONCLUSIONS OF LAW

1.  Evidence received since the January 2009 RO decision that denied service connection for PTSD, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013)

2.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided in June 2012.

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service clinical records, a photocopy of a newsletter, photocopies of photographs, and the statements of the Veteran in support of the claims.  

The claims file does not include a Joint Services Records Research Center (JSRRC) attempt to verify the Veteran's alleged stressors.  Nevertheless, the Board finds that a remand to attempt to obtain verification is not warranted.  The Veteran's claim for service connection for an acquired psychiatric disability (to include PTSD) is denied, as discussed in further detail below, because his test results are indicative that he is less than credible with regard to his symptoms.  Thus, even assuming that he had verified stressors, or that a stressor is related to fear of hostile military activity (e.g. mortar attacks) or terrorist activity, service connection is not warranted.  Simply put, the Veteran is less than credible with regard to his symptoms, and a remand to obtain possible verification of stressors would serve no useful purposes.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In the decision below, the Board finds that new and material evidence has been received, and reopens the Veteran's previously denied claim.  Thus, the Board will discuss the adequacy of the VA examinations. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that adequate opinions have been obtained.  The VA reports are predicated on the Veteran's symptoms, as well as diagnostic testing, where appropriate.  Adequate rationale has been provided.  

The Veteran's accredited representative, in a February 2014 appellate brief, asserts that because the Veteran has a diagnosis of PTSD by a private psychologist, and because the VA psychologist found against a diagnosis of PTSD on two occasions, VA should provide another examination by a different psychologist or by a psychiatrist in order to "provide an objective diagnosis".  The Board disagrees.  The record does not support a finding that the VA examiner was not objective in diagnosing the Veteran, or that he did not base his opinion on adequate clinical findings.  His reports are thorough and the VA rationale is based on clinical findings, which have been adequately explained by the examiner.  Merely because the examiner did not find in favor of the Veteran's claim does not mean that he is biased or not objective.  Thus, another examination is not warranted.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Service connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.

For purposes of 38 C.F.R. § 3.304, "fear of hostile military or terrorist activity" means that veteran experienced, witnessed, or was confronted with an event or circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device, vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstances involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Historically in January 2009, the RO denied the Veteran's claim for service connection for PTSD because the Veteran did not have a confirmed stressor upon which to base any possible diagnosis, and there was no evidence of PTSD in service.  The Veteran did not appeal the denial and it became final.

Evidence of record at time of last final denial in 2009

The Veteran's service personnel records reflect that he served in the U.S. Army Pacific area from April 1968 to May 1969.  His principal duties were as a heavy truck driver and a section chief with a field artillery unit.  The records are negative for evidence that the Veteran served in combat (e.g. Combat Action Ribbon, Purple Heart.) 

The Veteran's DD 214 reflects that his military occupational specialty (MOS) was Basic Field Artillery.  He was awarded the Vietnam Service medal and the Vietnam campaign medal.  

The Veteran's STRs are negative for findings of an acquired psychiatric disability.  The Veteran's May 1969 report of medical history for separation purposes reflects that he denied frequently or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.

A November 2008 Joint Services Records Research Center (JSRRC) Formal Finding memorandum on a lack of information required to verify stressors is associated with the claims file.  It reflects that the Veteran did not complete a VA Form 21-0781 or respond to requests to provide information on alleged stressors.

Evidence since the last final denial

The evidence includes a photocopy of a "HIPShoot" newsletter page from February 1969 which includes information that the Veteran was a "key individual" involved in the "intricate rigging of external aircraft loads".  Photocopies of photographs of helicopters, equipment, and the Vietnam Veterans Memorial Wall are also associated with the claims file. 

June 2012 VA clinical records reflect that the Veteran reported that the 4th of July and helicopters bring intrusive memories, there was a constant threat of attack at his base in Vietnam, he felt responsible for the lives of the men working under him, and he believes that Agent Orange melted the cover of his radio in Vietnam.  The social worker, E.S., diagnosed the Veteran with Anxiety Disorder, rule/out PTSD. 

July 2012 VA clinical records reflect that the Veteran reported that a friend of his was killed in Vietnam and that he visits his friend's grave weekly, that the sounds of the 4th of July remind him of his base being attacked/mortared as well as sirens going off in Vietnam, and that while in he was in Vietnam, he was often in a threatening instance where the enemy could have overrun him.  He further reported that he "saw death quite a bit while traveling down the roads, not so much our men but the Vietnamese".  He reported that one night, after loading trucks for the next day, the unit was hit with a big explosion.  

July and August  2012 VA treatment records also reflect that the Veteran reported the following stressors: 1.) "we were pretty much sitting ducks as we took the ammo supply out to the field"; 2.) he once saw another vehicle run right over a girl; 3.) he saw mistreatment by "our guys" to include witnessing one individual push a family of 10 to 11 people in a rickshaw over for no reason, killing water buffalo for no reason, and an enlisted service member slap a girl; 4.) performing guard duty around the perimeter at night, hearing gunfire, helicopter fire, and helicopters dropping napalm; and 5.) worrying about black soldiers in his unit.  The records reflect that the Veteran was reportedly hyper alert, and had difficulty eating in some public places.  The Veteran did not have suicidal or homicidal ideation, overt paranoia or delusions, intrusive memories, nightmares, or auditory or visual hallucinations. 

An August 8, 2012 VA examination report reflects the Veteran reported the following stressors: 1.) guard duty at night on a rotational basis; 2) the knowledge that someone unknown to him (and in another company) committed suicide while he was stationed at his base; 3.) Clearing an area beyond the concertina wire, although no incident happened to him during this duty; 4.) witnessing a "direct hit" on a vehicle in the motor pool approximately a block away from him; 5.) the plastic in his radio had melted and he now believes that it was due to Agent Orange spraying; and 6.) witnessing a person being hit by a vehicle in Vietnam at a four way intersection.  

The August 2012 VA examiner, J.M. (licensed clinical psychologist), noted that the Veteran had numerous stressors in service that do not meet the full threshold criteria for PTSD, to include that he may have been threatened by a person of color but was never actually assaulted or hurt.  The examiner noted that "what if" scenarios did not meet the full threshold criteria for PTSD.  

The examiner also noted that he had read the reports of the clinical social workers and noted that emotional reaction to reported stressors such as the Veteran appearing tearful or sad, is not supportive of A criteria stressor information validity.  The examiner also stated that although the Veteran has been previously provided a diagnosis of PTSD by VA for treatment purposes, the VA examiner himself did not diagnosis him with PTSD.  The examiner stated that the Veteran "does not exhibit military related PTSD due to fear of hostile enemy or terrorist activity."  The examiner stated that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV.  He also found that the Veteran did not have any other mental disorder.  

The VA examiner also noted that the Clinician-Administered PTSD Scale (CAPS) results indicated that the Veteran did not have flashbacks, physiological reactions, efforts to avoid reminders, affective restriction or emotional numbing, foreshortened future, difficulty remembering important aspects of trauma, irritability or outbursts of anger, or difficulty with concentration.  It was noted that the Veteran had not had bad dreams or nightmares and had not had them in numerous decades.

A November 2012 treatment record from social worker, L.B., reflects a diagnosis of PTSD.  The record reflects that the Veteran had reported symptoms of avoidance and anxiousness.  The Veteran reported that "we hauled ammunition out to the fields, went through Saigon daily or at least every other...convoyed through the jungle never knew what was going to happen, always had to be on guard."  The Veteran described the following alleged stressors while in Vietnam:1) a mortar hit his truck full of ammunition (he was not in the truck and ammunition did not go off as they did not have the cone caps on them); 2) he had a pet monkey that somebody killed by hanging it by a rope; 3) he witnessed  Vietcong get pushed out of a helicopter while in flight; 4) he witnessed a group of Vietnamese on the road side be pushed off of the road into rice paddy,  and "one didn't come back up suspect that he/she died"; 5) he viewed photographs of several Vietcong that had been decapitated; 6) a solider on guard duty committed suicide; 7) he was informed that a hometown friend was killed in action; 8) he witnessed a Vietnamese civilian get run over by a truck; and 9) he "saw a lot of abuse." 

The claims file includes a February 2013 private report from Dr. M. Canell, a consulting psychologist, of Affiliates in Psychology.  The report reflects that the Veteran was poor in recalling, or wanting to recall, military experiences.  He reported the following stressors: 1.) receiving a "good deal" of enemy fire; 2.) witnessing the blasting that killed an American soldier; 3.) witnessing a family (of maybe four individuals) drowning in a rice paddy; 4.) hearing a shot and later learning that an American service member had committed suicide, 5.) seeing a truck run over a young girl, who may have already been dead; and 6.) seeing a "burned kid get off a helicopter".

The private examiner noted that the Veteran had 13 months of combat, and reported symptoms such as nightmares of at least once a week (which was noted to be an improvement from several times a week), and flashbacks.  The private examiner diagnosed the Veteran with chronic PTSD and depressive disorder.  He noted in pertinent part, as follows:

Here is an individual who is revealing virtually every symptom of Post-Traumatic Stress Disorder starting from the really gruesome and even macabre sightings of a family drowning in a rice paddy all the way to experiencing a human being charred with burns jumping out of a helicopter.  So far as I can ascertain virtually every symptom is heralded by the number one problem that I have with this man and that is that he appears to have experienced a good deal more but catches himself as it were in the middle of his phenomenological reporting and halts telling me any more but that, "I don't remember very much more". 

The private examiner opined that there is "an unquestionable nexus between the trauma that he experienced while servicing in the United States Army in Vietnam and his present symptomology."

The claims file includes a May 2013 VA examination report by the same examiner, J.M., as the VA examination in 2012.  Again, the examiner found that the Veteran's symptoms do not meet the diagnostic criteria for PTSD, nor did he have any mental disorder diagnosis.  The report reflects the Veteran reported the following stressors 1.) witnessing a person being hit by a truck in front of him; 2.) witnessing an enlisted person "back hand" a Vietnamese girl and kick her in the legs; 3.) working on helicopters and noticing static electricity; 4.) being aware that Vietnamese would abuse their children when filling sandbags; 5.) the knowledge that a soldier had died of heat stroke outside the mess hall; and 6.) seeing dead bodies along the road. 

The 2013 VA examiner considered the Veteran's stressors and the clinical records, and still found that the Veteran did not have PTSD.  The examiner noted that the Veteran's testing evaluation is not consistent with a diagnosis of PTSD.  The examiner stated, in pertinent part, as follows:

The veteran's psychological testing on the MCMI-III is at least as likely as not INVALID.  The research would suggest that the veteran tended to portray the negative aspects of self to such a degree as to call into question this protocol.  He also exhibited a pattern of scores that show that he was not willing to be forthcoming and honest in a genuine response set to the test questions.  For benefit of the doubt for his veteran, I also administered the Structured Interview of Malingered Symptom.  The veteran's overall Total Scale Score was indicative of an Invalid Response set as well as Affective Scale was two times the total cut off score for an Invalid response set.  Bringing all of these testing scores together, that then demonstrates that this veteran's subjective reporting of PTSD is also invalid.  In spite of the VA treatment notes and that information and the report of Dr. Canell who did not provide psychological testing (that evaluation is subjective and not objective with validity indicators), I remain that based upon objective evidence that this veteran does not exhibit a diagnosis of ptsd related to service.   

The 2013 VA examiner also noted, as follows:

The veteran has exhibited elevations on the MCM-III for Debasement and Disclosure.  This response set is at least as likely as not invalid. Lending to the invalidity is a very unusual response pattern for which the veteran endorsed symptoms freely indicative of a host of diagnostic possibilities (this is based upon direct inquires as well of the questions with veteran):  General Anxiety Disorder, symptoms of Obsessive Compulsive Disorder, Bipolar Disorder, Dysthymia, Major Depressive Disorder, leaning towards a formal thought process disorder or psychosis, Somatoform Disorder, and Schizotypal Personality Disorder and potential [Dependent] personality leanings.  Schizotypal and dependent appear diametrically contradictory suggestive of his invalid response set.  The research would show that elevations across many Scales is consistent with an invalid response set.  

Old and new evidence of record considered as a whole

The Board finds that clinical records dated after 2009 are new and material.  The record now contains alleged stressors and a diagnosis of PTSD, neither of which was in the claims file at the time of the last final denial.  Assuming for purposes of reopening that the Veteran's statements and the clinical opinions are credible and given the low threshold for reopening a previously denied claim as espoused by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received.  Thus, the claim is reopened.

Reopened claim

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for PTSD may be granted on the merits, de novo.  The Board also finds that it may adjudicate the claim at this time because the RO, in the August 2012 decision, reopened the Veteran's claim and adjudicated it de novo.   

The Veteran has been diagnosed with PTSD, and depressive disorder not otherwise specified, and a private examiner has opined that his symptoms are related to the Veteran's service.  He has also been diagnosed with anxiety rule out PTSD.  In Clemons v. Shinseki, 23 Vet. App (2009), the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  The Board finds that the newly reopened claim for entitlement to service connection for PTSD, should be restyled as entitlement to service connection for an acquired psychiatric disability (to include, but not limited to PTSD).

The Veteran avers that he has PTSD as a result of active service in Vietnam.  For the reasons noted below, the Board finds that the Veteran does not have a valid diagnosis of PTSD, or another acquired psychiatric disability causally related to active service

As noted above, the Veteran has averred numerous stressors due to service in Vietnam.  The Veteran did not serve in combat.  In addition, many of his claimed stressors do not relate to fear of hostile military or terrorist activity (e.g. witnessing a car accident, worrying about racial tensions in the army, witnessing parents abusing their children, feeling static electricity from lines, herbicides allegedly melting the plastic on a radio, knowledge of a suicide, a service member dying of heat stroke, mistreatment of Vietnamese, and a monkey killed by U.S. service members.)  Thus, these unverified stressors, without supporting evidence, are insufficient to form the basis for a valid diagnosis of PTSD for VA compensation purposes.  

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity (e.g. mortar attacks), and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Otherwise, the law requires verification of a claimed stressor.  

The Board also notes that this rule related to fear of hostile military or terrorist activity is intended to apply only when the Veteran's service is proximate in time and place to the traumatic event to which the veteran has responded with intense fear, helplessness, or horror. (See Federal Register Volume 75, Pages 39843-39852 (July 13, 2010)).  Thus, the Veteran's allegations that he or his vehicle, may at some time, have possibly been susceptible to a possible attack, when no attack actually occurred, is not an actual traumatic event.  

The Board also notes that the Veteran has alleged that he was worried about black service members and possible racial problems; however, the evidence does not support a finding that he was ever assaulted, or that such perceived racial tension is the cause of an acquired psychiatric disability.  As noted above, the Veteran is less than credible with regard to his symptoms; thus, the stressor is not relevant. Moreover, the VA examiner opined that this "what if" scenario of possible racial assault is not sufficient to meet the stressor criteria for a diagnosis of PTSD.

The Board has also considered that the Veteran has reported numerous stressors and that he has not always relayed the same stressors to each examiner.  For instance, he informed a social worker that he had witnessed Vietcong get pushed out of a helicopter while in flight, and that he had viewed photograph of several Vietcong  that had been decapitated; however, he did not relay this information to the VA examiner.  Regardless, the Board finds that the VA examination is adequate.  Importantly, the examiner found that the Veteran's test results were invalid.  Thus, the crux of the lack of a diagnosis of an acquired psychiatric disability, was not the lack of a stressor but the lack of valid symptoms.  

In addition, the Veteran informed the private examiner that he had witnessed the drowning deaths of a family in a rice paddy, and informed a social worker that he had witnessed a group of  Vietnamese on the road side be pushed off of the road into rice paddy, and that one did not come back up; however, he did not relay this information to the VA examiner.  This alleged stressor is not related to hostile military or terrorist activity; thus, it cannot form the basis for a finding of PTSD as it is not verified. (The Veteran informed the private examiner that there was no enemy fire or U.S. fire power.)  

Importantly, even though the Veteran did not relay all of his alleged stressors to the VA examiner, the examiner reviewed the claims file and was familiar with the VA clinical records, to include those of the social workers and the private examiner.  

Although the claims file includes a diagnosis of PTSD from a private psychologist, and from VA social workers, such is insufficient evidence upon which to grant service connection.  There is no competent clinical evidence of record that the Veteran has PTSD due to a confirmed stressor, and there is no requisite opinion from a VA psychiatrist or psychologist, or one contracted by VA, based on an unconfirmed stressor due to hostile military or terrorist activity.  Thus, service connection is not warranted. 

The Board has also considered the opinion of the private examiner as it relates to a finding of a depressive disorder, and the initial social worker findings that the Veteran had anxiety, but finds that such clinical opinions are insufficient to warrant service connection.  The Board finds that the most probative evidence is that of the 2012 and 2013 VA examiner, licensed clinical psychologist J.M.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993). 

The private examiner, Dr. Canell, (report also signed by clinical psychologist B. Bigelow) was under the assumption that the Veteran had combat experience; which the Veteran did not have.  In addition, the Veteran informed Dr. Canell that he suffered from nightmares of at least once a week, and stated that this was an improvement from when he used to have nightmares several times a week.  This differs significantly from the Veteran's reported symptoms to the VA clinicians and examiner, in that the Veteran denied nightmares in the last several decades.  The Board also notes that the Veteran told Dr. Canell that the "one thing" that he cannot forget about Vietnam is seeing a burned kid get off a helicopter, and Dr. Canell noted that the Veteran's mental content must be somewhat preoccupied with this burned kid because he referred to it many times.  However, the Veteran failed to mention the "one thing" that he cannot get out of his mind to the VA treatment providers.  In sum, the Veteran's story of stressors and symptoms has not been consistent.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

The opinion of the VA examiner that the Veteran does not have an acquired psychiatric diagnosis causally related to active service is the most probative of record.  The examiner reviewed the claims file, interviewed the Veteran on two occasions approximately 10 months apart, considered the Veteran's stressors, and importantly, considered the Millon Clinical Multiaxial Inventory-III (MCMI-III) test results and CAPS results which indicated that the Veteran was not validly answering the questions.  The evidence does not reflect that the social workers or private examiner administered such tests.

The Veteran is competent to report symptoms such as nightmares, and hyper vigilance; however, neither the Veteran, nor his spouse, has not been shown to have the experience, training, or education necessary to make an etiology opinion as to an acquired psychiatric disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of an acquired psychiatric disability, to include an allegation that it is based on service four decades earlier. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Even if a lay person were competent to make such an opinion, the Veteran has been found less than credible as to his symptoms. 

The clinical evidence of record is against a finding that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, active service.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD.


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, the appeal is allowed to that extent. 

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


